FILED
                           NOT FOR PUBLICATION
                                                                               APR 1 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


YOLANDA MADRY, an individual,                    No.   19-35578

              Plaintiff-Appellant,               D.C. No. 2:18-cv-00402-TSZ

 v.
                                                 MEMORANDUM*
KING COUNTY, a political subdivision
for the State of Washington,

              Defendant-Appellee,

 and

KING COUNTY DEPARTMENT OF
TRANSPORTATION,

              Defendant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                            Submitted March 30, 2020**
                               Seattle, Washington


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: McKEOWN, N.R. SMITH, and NGUYEN, Circuit Judges.

      Yolanda Madry appeals the district court’s order granting summary

judgment in favor of the King County Department of Transportation (“King

County”) on her due-process claim brought under 42 U.S.C. § 1983. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Madry alleges that King County deprived her of due process by failing to

provide her a hearing in which she could refute stigmatizing information contained

in her publicly accessible termination letter. She seeks to hold King County liable

under § 1983 for the purported constitutional violation by alleging that the

county’s failure to adequately train her supervisor to understand when an employee

is entitled to a “‘name-clearing’ hearing” was the reason she was denied this right

of due process. See Cox v. Roskelley, 359 F.3d 1105, 1110 (9th Cir. 2004).

      In order to hold King County liable for the alleged constitutional violation,

Madry must show that King County’s training policies amounted to “deliberate

indifference to the rights of persons with whom the untrained employees come into

contact.” Connick v. Thompson, 563 U.S. 51, 61 (2011) (cleaned up) (quoting City

of Canton v. Harris, 489 U.S. 378, 388–89 (1989)). To establish a municipality’s

deliberate indifference where a claim alleges a failure to train, “it is ‘ordinarily

necessary’ for a plaintiff to demonstrate a ‘pattern of similar constitutional


                                            2
violations by untrained employees.’” Kirkpatrick v. Cty. of Washoe, 843 F.3d 784,

794 (9th Cir. 2016) (quoting Connick, 563 U.S. at 62). However, in a “rare” and

“narrow range of circumstances,” Connick, 563 U.S. at 63–64, a plaintiff may also

demonstrate a municipality’s deliberate indifference by showing that “‘the

unconstitutional consequences of failing to train’ [were] ‘[so] patently obvious’

and the violation of a protected right [was] a ‘highly predictable consequence’ of

the decision not to train,” Kirkpatrick, 843 F.3d at 794 (quoting Connick, 563 U.S.

at 64).

          Madry failed to demonstrate that King County was deliberately indifferent.

She rests her argument on a misperceived deficiency in King County’s Employee

Rights and Due Process Manual (“Manual”). She argues that the Manual’s “overly

broad” description of non-stigmatizing information “could be considered” by a

supervisor to encompass issues regarding an employee’s honesty and

ethics—categories of information this Court has previously determined to be

stigmatizing. See Tibbetts v. Kulongoski, 567 F.3d 529, 536 (9th Cir. 2009).

However, the Manual explicitly states that “[s]tigmatizing information is that

which impairs the employee’s reputation for honesty or morality.” Thus, this

evidence does not support Madry’s argument that King County’s training policies

reflected deliberate indifference.


                                            3
      Because Madry points to no other evidence in the record tending to show

that King County’s training policies reflected a deliberate indifference towards the

due-process rights of its employees, her due-process claim fails as a matter of law.

      AFFIRMED.




                                          4